Citation Nr: 0516070	
Decision Date: 06/14/05    Archive Date: 06/21/05	

DOCKET NO.  00-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for schizophrenia.   

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from September 1969 to July 
1971.  He served in Vietnam from July 1970 to July 1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2004 at which time it was remanded 
for procedural development.  The requested action was 
completed and the case has been returned to the Board for 
appellate review.  The appeal arises from a March 1999 rating 
decision of the VARO in Milwaukee, Wisconsin, that denied 
entitlement to the benefits sought.  

The Board notes that in his notice of disagreement with 
the1999 rating decision, the veteran stated he was appealing 
the denial of entitlement to service connection for both 
schizophrenia and PTSD.  The RO's February 2000 statement of 
the case addressed both schizophrenia and PTSD.  While the 
substantive appeal contained statements referring primarily 
to schizophrenia, the veteran nevertheless indicated that he 
was appealing both of the issues discussed in the statement 
of the case.  Accordingly, the Board has construed the issues 
for appellate review as those reported on the title page.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process has been accorded.  

2.  The veteran does not have PTSD attributable to 
experiences during his active service.  

3.  Schizophrenia was first documented years following 
service discharge and any schizophrenia now present is not 
related to the veteran's active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  The veteran's schizophrenia was not incurred in or 
aggravated by his active service, and schizophrenia may not 
be presumed to have been incurred as a result of his active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative seek entitlement to 
service connection for schizophrenia and PTSD.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent laws and regulations and their application to the 
evidence of record.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA has provided notice regarding what the 
evidence had to show to establish entitlement to service 
connection for schizophrenia and/or PTSD in various 
communications, including one dated in June 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform a claimant of the information and evidence not of 
record that is necessary to substantiate the claim; 
(2) inform the claimant of the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The most recent VCAA notice letter provided to the veteran in 
June 2004 informed him of the evidence he had to show to 
establish entitlement to service connection and how VA would 
help him obtain evidence for his claim.  He was informed that 
he was to give to VA enough information about his records so 
they could be requested from the person or agency in control 
of them.  He was told that it was his responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.  There is 
no indication of any outstanding records that are not in the 
claims folder.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With regard to the duty to assist the veteran, the Board 
notes that records have been obtained by VA and associated 
with the claims folder.  Both private and VA records have 
been reviewed by both the RO and the Board in connection with 
the claim.  For these reasons, the Board concludes that VA 
has more than fulfilled its duty to assist the veteran in 
this case.  

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2004).  

Service connection may also be established for a chronic 
disease manifested to a compensable degree within the 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Schizophrenia is a chronic 
disease with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be:  (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

Absent any independent supporting clinical evidence from a 
physician or medical professional, a claimant's own statement 
expressing the belief that a disability is service connected 
are not probative.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relevant equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id., at 56.  

Entitlement to service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the appellant to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002).  When an appellant is 
found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  

A review of the evidence of record discloses that the veteran 
served in Vietnam from July 1970 to July 1971.  His principal 
duty assignment in Vietnam was as a percussion player with 
the Headquarters and Headquarter Company and Band Support 
Command, 101st Airborne Division (Air Mobile).  His medals 
and badges do not indicate exposure to combat action.  

The post service medical evidence of record documents the 
presence of schizophrenia since 1980.  He was hospitalized at 
a private facility in October 1980 as a referral from a 
county house of corrections with a petition and certificate 
on a charge of indecent exposure.  On examination he admitted 
to hallucinations and paranoid delusions.  He stated he was 
"framed," and did not need hospitalization.  He stated that 
his difficulties began with his discharge from service after 
his time in Vietnam.  The veteran did not admit to previous 
psychiatric hospitalizations or previous psychiatric 
treatment.  He was given medication and was also given a 
diagnosis of paranoid schizophrenia.

Additional medical evidence includes the report of 
psychiatric evaluation at a private facility in May 1982.  
The veteran was not currently receiving psychiatric treatment 
and was not taking any psychotropic medication.  He gave a 
history of psychiatric hospitalization in 1980 and another 
one in 1982.  He stated he had been in jail five different 
times, but he claimed they were all "false charges."  When 
asked for an example, he stated one was brought about by 
"unlawful use of weapon."  When asked about current problems 
he complained of feeling too weak to work.  He also reported 
being forgetful and having sleep difficulty.  He reported 
that he heard voices many times a day and had heard them for 
the past 11 years.  He was given a diagnosis of chronic 
undifferentiated schizophrenia.  

Additional records include a report of evaluation at a 
private facility in June 1983.  The veteran's principal 
problem was a lack of sleep because of hearing voices.  He 
stated that he had been experiencing auditory hallucinations 
and delusions since 1971, after his return home from Vietnam.  
He described the voices as abusive and as making death 
threats.  He believed the voices were jealous of him.  When 
asked about stressful events occurring after his return from 
Vietnam, he stated at the time he was short on money, was 
looking for a job, and returned home to a changed 
neighborhood.  He described his stay in Vietnam as "peaceful" 
and "enjoyable" because he had friends and enjoyed the 
"free" lifestyle.  He indicated he did not see much action 
or experience any close encounters with death or traumatic 
experiences.  He believed that he got along well with the 
other soldiers.  The examiner stated that he did not believe 
it was just the lack of money and work that caused the 
veteran to experience auditory hallucinations.  He believed 
these were essential ingredients, though.  The examiner noted 
the hospitalizations the veteran had had for psychiatric 
purposes occurred during times of unemployment.  He believed 
the unemployment along with the veteran's loss of control, 
structure, and stability were responsible.  The veteran was 
given a diagnosis of paranoid schizophrenia.  

Of record is an April 1984 statement from a private 
psychiatrist indicating that she had known the veteran for 
"only a brief period of time."  She expressed the opinion 
that the severity of the veteran's psychiatric impairment and 
existence of disabling properties made it "highly unlikely 
that these symptoms presented in the first time in April of 
1983."  She noted that in view of the veteran's history, 
including the hospitalizations in 1980 and 1983, that it was 
reasonable to presume that disabling symptoms had plagued the 
veteran for "years rather than months."  

VA medical records in the claims folder include a report of 
an August 1997 outpatient visit at which time the VA 
psychologist indicated that the veteran reported having 
difficulty after returning home from service saying "the L 
train reminded me of rockets."  He began feeling paranoid and 
believed the "old men were spying on me" in his neighborhood.  
When asked what he hoped to gain with treatment, he said "I 
need PTSD."  The psychologist gave an assessment of chronic 
paranoid schizophrenia, "possibly secondary to the stress of 
in-country service."  At the time of the visit several months 
earlier in May 1997, the veteran was questioned about PTSD-
type symptoms and indicated that he dreamed about Vietnam 
about once a week.  He reported that he was involved in 
rocket attacks about 20 times while in country.  He reported 
being on ambush patrol one mile from the perimeter of his 
camp one time.  The psychologist indicated that he discussed 
with the veteran the probability that his schizophrenia was 
service connected and "while it may be mixed with PTSD 
symptoms this is the more prominent syndrome."  The 
psychologist referred the veteran to the "disability office 
for assistance in pursuing this claim."  

Other pertinent evidence of record includes a January 1999 
statement from the executive director of the Maryville 
Academy in Des Plaines, Illinois, who reported that after the 
veteran graduated from that facility and joined the service, 
"I did not see him for many years.  I did see [the veteran] 
when he came back from Vietnam...."  The communication is not 
clear as to exactly when the individual first saw the veteran 
following his return from Vietnam.  The individual stated 
that they visited and in his opinion there was no question 
that the veteran's personality, behavior, and reactions had 
tremendously deteriorated.  He stated that the veteran 
exhibited what he would call psychotic behavior.  

A Veterans Administration psychiatric examination was 
accorded the veteran in September 2000.  Although the veteran 
stated that he began hearing voices in May 1971, a review of 
the military records by the examiner reflected that while he 
received treatment for diarrhea and prickly heat, there was 
no reference whatsoever to treatment or evaluation for a 
mental disorder.  Reference was made to hospitalizations of 
mental health care beginning in 1980.  The examiner noted 
that while the veteran stated the beginning of his symptoms 
was in May 1971, the veteran further related that he believed 
the experiences were due to smoking marijuana.  From a review 
of the record, the examiner stated that there "does not 
appear to be any objective evidence showing that the veteran 
incurred paranoid schizophrenia or any other psychoses during 
his active military service."  The Axis I diagnosis was 
paranoid schizophrenia.  

In an undated statement, the VA psychologist who conducted 
the aforementioned examination, in response to a request from 
the RO in Milwaukee, reported that in her opinion, there was 
no objective evidence showing that the veteran developed 
paranoid schizophrenia or any other psychosis within the one-
year period following his service discharge in July 1971.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the overwhelming evidence of record is 
against the claims for service connection for schizophrenia 
and for PTSD.  With regard to the claim for PTSD, as noted 
above in Doran v. Brown, when an appellant did not engage in 
combat with enemy, then his testimony alone is not sufficient 
to establish the occurrence of a claimed stressor, and his 
testimony must be corroborated by credible supporting 
evidence.  In this case, the service department records do 
not support the veteran's testimony regarding his reported 
inservice stressors.  The service records are without 
reference to any psychiatric complaints or abnormalities.  
There is no indication in the post service records of 
symptoms associated with PTSD for years following service 
discharge.  It was not until a VA outpatient visit in 1997 
that the veteran reported that he dreamed about Vietnam about 
once a week and related that he was involved with rocket 
attacks about 20 times while he was in-country.  However, 
when he was examined by VA for psychiatric purposes in 
September 2000, there was no reference to PTSD and a 
diagnosis of that disorder was not made.  The veteran's 
personnel file discloses that his principal duties for the 
entire time he was in Vietnam was as a percussion player with 
a band unit of the Headquarters and Headquarters Company and 
Band Support Command of the 101st Airborne Division.  The 
record is without reference to the veteran having been 
awarded a citation for combat exposure.  The record is 
without a diagnosis of PTSD.  

The Board notes that the veteran's own assertions that he has 
PTSD are of no probative value since a lay person such the 
veteran is not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board 
therefore concludes that the evidence is against a finding 
that the veteran currently has PTSD attributable to his 
service in Vietnam from July 1970 to July 1971.  

With regard to the claim for service connection for 
schizophrenia, the service medical records are likewise 
negative for any complaints or abnormalities regarding the 
presence of schizophrenia.  There is no documentation of the 
presence of schizophrenia for years following service 
discharge.  The record does include an April 1984 statement 
from a private physician who, while acknowledging she had 
known the veteran for only a brief period of time, opined 
that based on his history and previous hospitalizations in 
1980 and 1983, she believed it was reasonable to presume that 
"disabling symptoms" (presumably a psychosis) had plagued the 
veteran for years rather than months.  Her statement, 
however, did not attribute the onset of the psychotic 
symptomatology to the veteran's service over a decade 
earlier.  The record also includes the report of a 
psychiatric examination accorded the veteran by VA in 
September 2000.  At that time the examiner opined that there 
was no objective evidence showing that the veteran had 
paranoid schizophrenia or any psychosis during active 
service.  In a later statement associated with the file, the 
examiner added that in her opinion there was no objective 
evidence showing that the veteran developed paranoid 
schizophrenia or any other psychosis within the one-year 
period following service discharge in July 1971.  The lack of 
clinical findings or treatment for symptoms associated with a 
psychosis for years following service discharge support the 
opinion by the VA psychologist.  Further, it appears the 
opinion by the psychologist was based on review of the entire 
claims folder, including the reports of the hospitalizations 
of the veteran beginning in 1980.  The Board concludes that 
the evidence is against the claim for service connection for 
schizophrenia, however classified.  Therefore, the claim is 
denied.  As noted above, with regard to statements from the 
veteran himself, it is well established that laypersons like 
the veteran who are without medical training are not 
competent to comment on medical matters such as diagnosis 
and/or etiology.  See 38 C.F.R. § 3.159(a)(1) [Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.]  








ORDER

Service connection for PTSD is denied.

Service connection for schizophrenia is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


